DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6244650 to Namvari.
Regarding claim 1, Namvari discloses:
A vehicle hood locking mechanism (fig 7) comprising: a housing (20); and a hood lock (10) having a locking portion (12) positioned exterior of the housing, the locking portion being coupled to the housing so as to be rotatable with respect to the housing between a first rotational position (fig 5) and a second rotational position (fig 6) different from the first rotational position; and an actuator (11) coupled to the locking portion so that the locking portion and the actuator are structured to always rotate (see fig 5), wherein rotation of the 
Regarding claim 9, Namvari discloses:
A vehicle including a vehicle hood locking mechanism in accordance with claim 1 (fig 7).
Regarding claim 10, Namvari discloses:
A vehicle hood locking mechanism (fig 7) comprising: a housing (20); and a hood lock (10) having a locking portion (12) positioned exterior of the housing, the locking portion being coupled to the housing so as to be rotatable with respect to the housing between a first rotational position (fig 5) and a second rotational position (fig 6) different from the first rotational position; an actuator (11) coupled to the locking portion so that the locking portion and the actuator are structured to always rotate together (see fig 5), the actuator being operable to rotate the locking portion from the second rotational position to the first rotational position (motion from fig 6 to fig 5); and a cam (14) coupled to the actuator so that the cam and the actuator rotate together (fig 5).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675